                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

LARRY GENE BURKS,                                                          PETITIONER
ADC #141354

v.                             CASE NO. 4:18-CV-00891 BSM

STATE OF ARKANSAS                                                         RESPONDENT

                                         ORDER

       Consistent with the order entered today, Burks’s petition for a writ of habeas corpus

is dismissed with prejudice.

       IT IS SO ORDERED this 6th day of February 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
